Berry, J.
An action for deceit lies against one who makes ar false representation of a material fact susceptible of knowledge, knowing it to be false, or as of his own knowledge when he does not know whether it is true or false, with intention to induce the person to whom it is made, in reliance upon it, to do or refrain from doing something to his pecuniary hurt, when such person, acting with reasonable prudence, is thereby deceived and induced to so do or refrain, to his damage. Bigelow on Torts, §§ 1-6; Grinnell, Law of Deceit, 45, 46; Wilder v. De Cou, 18 Minn. 421, (470;) Litchfield v. Hutchinson, 117 Mass. 195; McAleer v. Horsey, 35 Md. 439; Humphrey v. Merriam, 32 Minn. 197, (20 N. W. Rep. 138.) It is not necessary to the action that the person making the representa.*322tion should receive any benefit from the deceit, or that he should collude with the jjarty who is benefited. Pasley v. Freeman, 3 Term R. 51; Upton v. Vail, 6 John. 181, (5 Am. Dec. 210;) Hubbard v. Briggs, 31 N. Y. 518; Hubbell v. Meigs, 50 N. Y. 480; Medbury v. Watson, 6 Met. 246, (39 Am. Dec. 726.) “The gravamen of the charge is that plaintiff has been deceived, to his hurt, not that the defendant has gained an advantage.” Fisher v. Mellen, 103 Mass. 503.
' A. vendor’s false representation of the value of a thing which he proposes to sell, is ordinarily not actionable, (Wilder v. De Cou, supra,) though it may be so under special circumstances. Griffin v. Farrier, 32 Minn. 474, (21 N. W. Rep. 553.) But this immunity is not extended to a person not a vendor. He is held responsible generally for a false representation of value; the excuse of interest, and of the natural disposition of men to overestimate their own property, not being allowed in this case. Grinnell, Law of Deceit, 41-45, 50-52, 64; Medbury v. Watson, supra, A false representatation as to the condition, quality, or other matters affecting the value of property, of which the person to whom the representations are made is contemplating a purchase, is a false representation as to material facts; that is to say, of facts material to the purchaser with reference to the question whether the purchase will be for his advantage. Bigelow on Torts, 17; Litchfield v. Hutchinson, supra; McAleer v. Horsey, supra; Grinnell, Law of Deceit, 38-40.
The complaint in the action at bar amply states a case within the foregoing rules, and the order sustaining the general demurrer to .such complaint is accordingly reversed.